Citation Nr: 0124618	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  01-05 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the aid and attendance of another or housebound status.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1973.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire, that denied entitlement to special monthly 
compensation based on the need for aid and attendance of 
another person or housebound status.  Also in this decision 
the RO denied a rating in excess of 100 percent for chronic 
obstructive pulmonary disease (COPD).  However, since the 
only issue that the veteran addressed in the notice of 
disagreement and substantive appeal was that of special 
monthly compensation based on the need for aid and attendance 
or housebound status, this is the only issue that will be 
addressed.  See 38 C.F.R. §§ 20.201, 20.202 (2000).

Pursuant to a May 2001 request for a hearing before a member 
of the Board in Washington, DC, the veteran was notified of a 
scheduled hearing in October 2001.  The veteran's spouse, who 
is his custodian, subsequently canceled the hearing 
explaining that the hearing would be more than the veteran 
could withstand. 


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran in this case is service-connected for chronic 
obstructive pulmonary disease (COPD) rated at 100 percent and 
bilateral flatfeet rated at zero percent.  He also has 
nonservice-connected disabilities including status post 
cerebral hemorrhage with left hemiplegia.  He was declared 
incompetent for VA purposes in 1997.

In written argument in October 2001, the veteran's 
representative raised a claim of service connection for a 
cardiovascular disability, namely hypertension and residuals 
of strokes, on a secondary basis.  This issue was previously 
before the Board in September 1994 at which time the Board 
denied service connection for a cardiovascular disability on 
both a direct and secondary basis.  While the veteran's 
representative acknowledged the Board's September 1994 
denial, he said that in regard to secondary service 
connection, the Board did not consider whether the veteran's 
COPD aggravated his nonservice-connected cardiovascular 
disability, only whether it caused his cardiovascular 
disability. Indeed, the Board specifically noted in the 1994 
denial that there was no medical evidence that supported the 
assertion that the veteran's COPD caused his cardiovascular 
disorder.

The veteran's representative also pointed out that it was not 
until after the Board's 1994 decision, in 1995, that the 
United States Court of Appeals for Veterans Claims 
specifically required that consideration be given to the 
question of whether a service-connected disability aggravated 
a nonservice-connected disability.  See Allen v. Brown, 7 
Vet. App. 439 (1995).  He said that this represented a change 
in the law and entitled the veteran to have his claim 
considered as a new claim as opposed to a reopened one (see 
July 1998 rating decision that denied the veteran's 
application to reopen a claim of service connection for a 
cardiovascular disorder).  See Spencer v. Brown, 4 Vet. App. 
283 (1993); aff'd 17 F.3d. 368 (1994); cert. denied, 115 
S.Ct. 61 (1994).  

In support of this new theory of entitlement to service 
connection for a cardiovascular disability, namely 
hypertension and residuals of strokes, the veteran's 
representative submitted additional evidence to the Board in 
October 2001.  This evidence includes a medical text excerpt 
and a VA Compensation and Training letter both of which 
indicate a possible relationship between respiration and 
cardiovascular functioning.  In regard to this evidence, the 
veteran's representative specifically stated that a waiver of 
this evidence in the first instance by the RO under 38 C.F.R. 
§ 20.1304(c) was not submitted.  

In view of this new theory of entitlement to service 
connection for a cardiovascular disability as raised by the 
veteran's representative, in addition to the new evidence 
that he submitted to the Board regarding this issue, it is 
necessary that this case be remanded to the RO for resolution 
of this matter.  Moreover, because this theory of entitlement 
can have a significant impact on the currently pending issue 
of special monthly compensation based on the need for aid and 
attendance or housebound status, the two issues are 
inextricably intertwined and the latter claim must be 
deferred pending resolution of the service connection issue.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); 
Henderson v. West, 12 Vet. App. 11, 20 (1998).

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should resolve the raised 
issue of service connection for a 
cardiovascular disability, to include 
hypertension and residuals of strokes, as 
having been aggravated by the veteran's 
service-connected COPD.  In resolving 
this issue, the RO should undertake any 
associated development deemed warranted 
by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, to include 
obtaining pertinent medical records and 
affording the veteran a VA examination if 
one is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d).

2.  Thereafter, the RO should 
readjudicate the perfected appeal for 
special monthly compensation based on the 
need for aid and attendance or housebound 
status.  In so doing, the RO must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the final 
outcome of this appeal. No action is required of the veteran 
until he receives further notice.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




